
	

113 S1015 IS: Help Veterans Own Franchises Act
U.S. Senate
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1015
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2013
			Mr. Casey (for himself
			 and Mr. Rubio) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  credits for the purchase of franchises by veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Help Veterans Own Franchises
			 Act.
		2.Veterans
			 franchise fee credit
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
				
					45S.Veterans
				franchise fee credit
						(a)Veterans
				franchise fee credit
							(1)In
				generalFor purposes of section 38, the veterans franchise fee
				credit determined under this section for the taxable year is an amount equal to
				25 percent of the qualified franchise fees paid or incurred by a veteran during
				the taxable year.
							(2)LimitationThe amount allowed as a credit under
				paragraph (1) with respect to the purchase of any franchise shall not exceed
				$100,000.
							(b)Reduction where
				franchise not 100 percent veteran-OwnedIn the case of any
				franchise in which veterans do not own 100 percent of the stock or of the
				capital or profits interests of the franchise, the credit under subsection (a)
				shall be the credit amount determined under such subsection, multiplied by the
				same ratio as—
							(1)the stock or
				capital or profits interests of the franchise held by veterans, bears
							(2)to the total stock
				or capital or profits interests of the franchise.
							For
				purposes of this subsection, the spouse of a veteran shall be treated as a
				veteran.(c)Qualified
				franchise feeFor purposes of
				this section, the term qualified franchise fee means any one-time
				fee required by the franchisor when entering into a franchise agreement with a
				veteran as the franchisee.
						(d)Other
				definitionsFor purposes of
				this section, the terms franchise, franchisee,
				franchisor, and franchise fee have the meanings given
				such terms in part 436 of title 16, Code of Federal Regulations (as in effect
				on January 1, 2013).
						(e)VeteranThe
				term veteran has the meaning given such term by section 101 of
				title 38, United States Code.
						(f)ElectionThis
				section shall not apply to a taxpayer for any taxable year if such taxpayer
				elects to have this section not apply for such taxable
				year.
						.
			(b)Credit To be
			 part of general business creditSection 38(b) of the Internal
			 Revenue Code of 1986 is amended by striking plus at the end of
			 paragraph (35), by striking the period at the end of paragraph (36) and
			 inserting , plus, and by adding at the end the following new
			 paragraph:
				
					(37)the veterans franchise fee credit
				determined under section
				45S(a).
					.
			(c)Clerical
			 amendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 item:
				
					
						Sec. 45S. Veterans franchise fee
				credit.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after December 31, 2012.
			3.Publication of
			 information by Department of Veterans Affairs and Small Business
			 AdministrationThe
			 Administrator of the Small Business Administration and the Secretary of
			 Veterans Affairs shall publicize in mailings and brochures sent to veterans
			 service organizations and veteran advocacy groups information regarding
			 discounted franchise fees under section 45S of the Internal Revenue Code of
			 1986 and other information about the program established under amendments made
			 by this Act.
		
